Exhibit 10.140

 

Picture 2 [pfsi20160331ex1014042d1001.jpg]

 

 

 

 

 

 

 

 

    

Schedule (Lease Intended as Security)

 

    

Schedule

 

Banc of America Leasing & Capital, LLC

 

to Master Lease Agreement

 

 

Number  002

 

This Schedule (“Schedule”), dated as of May 4, 2016, between Banc of America
Leasing & Capital, LLC (“Lessor”) and Private National Mortgage Acceptance
Company, LLC (“Lessee”) is executed pursuant to Master Lease Agreement Number
30350-90000 dated December 9, 2015 (the “Master Lease”), incorporated in this
Schedule by this reference.   Unless otherwise defined in this Schedule,
capitalized terms used in this Schedule have the respective meanings assigned to
such terms in the Master Lease.  If any provision of this Schedule conflicts
with any provision of the Master Lease, the provisions contained in this
Schedule shall prevail.  Lessee hereby authorizes Lessor to insert the serial
numbers and other identification data of the Equipment, dates, and other omitted
factual matters or descriptions in this Schedule.

 

1.Description of Equipment; Location.  The Equipment subject to this Schedule,
which has a cost to Lessor in the aggregate of $12,651,408.36, which may include
taxes, shipping, installation and other related expenses, if any (collectively
“Lessor’s Cost”), are as follows:

 

 

 

 

 

 

 

 

Quantity

    

Description

    

Serial Number

    

Lessor’s Cost

 

 

 

 

 

 

 

 

 

 

 

See attached Exhibit A

 

 

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

 

 

 

 

 

 

 

 

 

 

 

Location

    

Address

    

City

    

County

    

State

    

ZIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See attached Exhibit A

 

 

 

 

 

2.Acceptance.  Lessee acknowledges and represents that the Equipment (a) has
been delivered to, received and inspected by Lessee, (b) is in good operating
order, repair, condition and appearance, (c) is of the manufacture, design and
capacity selected by Lessee and are suitable for the purposes for which the
Equipment are leased, and are acceptable and satisfactory to Lessee, (d) do not
require any additions or modifications to make them suitable for use, other than
ancillary modifications or additions normally made by lessees of similar assets,
and are available for use and lease by Lessee and Lessor, and (e) have been
irrevocably accepted as “Equipment” leased by Lessee under this Schedule as of
the date written below (the “Acceptance Date”).  Lessee hereby authorizes and
directs Lessor to reimburse Lessee or pay Vendors for the purchase price of the
Equipment in accordance with Vendors’ invoices therefor, receipt and approval of
which are hereby reaffirmed by Lessee.

 

3.Lease Term.  The original Lease Term for the Lease of Equipment under this
Schedule consist of:  (i) an “Interim Term” (if any) beginning on the Acceptance
Date, and continuing through and including the day preceding the Base Date; and
(ii) a “Base Term” of thirty-six  (36) months, beginning on  May 4, 2016 (the
“Base Date”).

 

4.Rent.    Rent payable under this Schedule consists of:  (i) “Interim Rent”,
which shall be due Lessor for each day of the interim Term and shall equal the
daily equivalent of the initial Base Rent, and payable on the Base Date; and
(ii) “Base Rent”, which shall be payable in arrears in thirty-six (36)
consecutive monthly installments of the payment amount and interest (the
“Payments”) commencing on _June 4, 2016_  (the “Initial Payment”).  Each Payment
shall be in the principal amount of $351,428.01, plus interest as described in
the following paragraph, and due and payable on the same day of the month as the
Initial Payment set forth above in each succeeding payment period (each, a
“Payment Date”) during the Lease Term.  All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each.

 

Interest shall accrue on the entire Lessor’s Cost of this Schedule outstanding
for any calendar month or portion thereof as reduced by each Payment of
principal, at a per annum rate of interest equal to (i) two percent (2%) plus
the rate of interest equal to the “average of interbank offered rates for dollar
deposits in the London Market based on quotations of sixteen (16) major banks”
for a term of thirty days as published in the Wall Street Journal under a
heading entitled “Money Rates, London Interbank Offered Rates (LIBOR)” or any
future or substitute heading, on the fifteenth day of the month preceding the
month in which the Payment Date occurs for the applicable Payment, or (ii) if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”).





Page 1 of 3

--------------------------------------------------------------------------------

 



5.Tax Exemption; Personal Property Taxes.  Lessor will invoice Lessee for all
sales and use taxes as and when due and payable in accordance with applicable
law, unless Lessee timely delivers to Lessor a valid exemption certificate with
respect to such taxes.  Delivery of such certificate shall constitute Lessee’s
representation and warranty that no such taxes shall become due and payable with
respect to the Equipment, and Lessee shall indemnify and hold harmless Lessor
from and against any and all liability or damages, including late charges and
interest which Lessor may incur by reason of the assessment of such
taxes.  Notwithstanding any provision to the contrary in this Lease, Lessee
shall file directly with all appropriate taxing authorities all declarations,
returns, inventories and other documentation with respect to any personal
property taxes due or to become due with respect to the Equipment (“Taxes”) and
shall pay on or before the date when due all such Taxes assessed, billed or
otherwise payable with respect to such Equipment directly to such taxing
authorities. Upon request by Lessor, Lessee shall provide Lessor with copies of
satisfactory documentation and proof of payment of such Taxes, and any penalties
and interest thereon, and any other liabilities and damages that Lessor may
incur arising out of the failure of Lessee to pay when due such Taxes.  The
indemnity and covenants set forth herein shall continue in full force and effect
and shall survive the expiration or earlier termination of this Lease.

 

6.Status of Lease as “Lease Intended as Security.”  Any provision of the Master
Lease to the contrary notwithstanding, Lessor and Lessee acknowledge and agree
that the Lease of Equipment under this Schedule is and is intended to be a
transaction which creates a security interest in personal property in favor of
Lessor, and shall be construed to constitute a lease intended as security for
all commercial law and federal income and state tax purposes.  Lessee and Lessor
further acknowledge and agree that:  (i) any right, title or interest of Lessor
in and to the Equipment is held for collateral security purposes and that Lessor
shall be entitled to all of the rights and remedies of a secured party under
Article 9 of the UCC and otherwise provided under applicable law;  (ii) Section
7(c) of the Master Lease shall not be applicable to the Lease evidenced by this
Schedule;  (iii) Lessee shall be treated for both federal and state income tax
purposes as the owner of the Equipment and shall be entitled to take all of the
tax benefits (including, without limitation, all depreciation deductions) that
may be available with respect to the Equipment;  (iv) upon the payment and
performance of all of Lessee’s Obligations under this Schedule, and provided
that there then exists no Event of Default, Lessee shall not be obligated to
return the Equipment to Lessor pursuant to the provisions of Section 8 of the
Master Lease;  and (v) the last sentence of Section 12(a) of the Master Lease as
it relates to the Lease evidenced by this Schedule is deleted and replaced with
the following:  “Any payments received by Lessor after the occurrence of an
Event of Default, including proceeds of any disposition of Equipment, shall be
applied in the following order: (A) to all costs, and (including Attorneys’
Fees), charges and expenses incurred in taking, removing, holding, repairing and
selling or leasing the Equipment or other Collateral or enforcing the provisions
hereof; (B) to the extent not previously paid by Lessee, to pay Lessor for any
damages then remaining unpaid hereunder; and (C) the balance, if any, shall be
paid to Lessee and/or other parties lawfully entitled thereto.”

 

7.Further Representations and Agreements.  Lessee represents, warrants and
agrees as follows: (a) all representations and warranties of Lessee contained in
the Master Lease are restated as of the Acceptance Date and are true and correct
as of such date;  (b) there has been no material adverse change in the
operations, business, properties or condition (financial or otherwise) of Lessee
or any Guarantor since November 16, 2015; (c) there exists no Default or Event
of Default as of the Acceptance Date; and  (d) the operation and maintenance of
any Equipment in the ordinary course by Lessee do not require the entry into any
software or other intellectual property rights agreement with any licensor or
other person, except as disclosed to Lessor in writing prior to the Acceptance
Date.

 

8.End of Lease Term Purchase.  At the end of the Base Term, or within 15 days
thereafter, Lessee shall purchase the Equipment on an “AS IS, WHERE IS”
quitclaim basis, without representations or warranties of any kind, express or
implied, for the cash amount of one dollar ($1.00) (“Purchase Price”).  Lessee
shall pay Lessor the Purchase Price on or before the expiration of the Base Term
in immediately available funds.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

Private National Mortgage Acceptance Company, LLC

 

By:

/c/ Terri J. Preston

 

By:

/c/ Pamela Marsh

 

Printed Name:

Terri J. Preston

 

Printed Name:

Pamela Marsh

 

Title:

Vice President, BALC

 

Title:

Managing Director, Treasurer

 

 

 

Acceptance Date:

May 4, 2016

 

Where multiple counterpart originals of this Schedule have been executed by
Lessee and Lessor, only the counterpart marked “Lessor’s Copy” shall be deemed
chattel paper evidencing the Lease of Equipment subject to this Schedule, and a
security interest in such chattel paper and Lease may be perfected through the
transfer and possession of the “Lessor’s Copy” of such Schedule only, without
the need



Page 2 of 3

--------------------------------------------------------------------------------

 



to transfer possession of the Master Lease, any Related Agreement or any other
document executed and delivered in connection with this Lease.

Page 3 of 3

--------------------------------------------------------------------------------